- Provided by MZ Technologies Table of Contents Exhibit 2.3 Coca-Cola FEMSA, S.A.B. de C.V., as Issuer and The Bank of New York Mellon, as Trustee, Security Registrar, Principal Paying Agent and Transfer Agent and The Bank of New York Mellon (Luxembourg) S.A., as Luxembourg Paying Agent and Luxembourg Transfer Agent F IRST S UPPLEMENTAL I NDENTURE Dated as of February 5, 2010 U.S.$500,000,000 4.625% Senior Notes due 2020 TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS Section 101. Provisions of the Base Indenture 1 Section 102. Definitions 2 ARTICLE TWO GENERAL TERMS AND CONDITIONS OF THE NOTES Section 201. Designation, Principal Amount and Interest Rate 4 Section 202. Denominations 5 Section 203. Forms Generally 5 Section 204. Form of Trustees Certificate of Authentication 16 Section 205. Transfers and Exchanges 16 Section 206. Maintenance of Office or Agency 19 Section 207. Euro MTF Listing 19 ARTICLE THREE MISCELLANEOUS PROVISIONS Section 301. Consent to Service; Jurisdiction 20 Section 302. Governing Law; Waiver of Jury Trial 20 Section 303. Separability of Invalid Provisions 20 Section 304. Execution in Counterparts 21 Section 305. Certain Matters 21 FIRST SUPPLEMENTAL INDENTURE, dated as of February 5, 2010 (this  First Supplemental Indenture ), among Coca-Cola FEMSA, S.A.B. de C.V., a sociedad anónima bursátil de capital variable organized and existing under the laws of the United Mexican States ( Mexico ) (herein called the  Company ), having its principal office at Guillermo González Camarena No. 600, Col. Centro de Ciudad Santa Fé, Delegación Álvaro Obregón, 01210 México, D.F., México, The Bank of New York Mellon, a corporation duly organized and existing under the laws of the State of New York authorized to conduct a banking business, as Trustee (herein called the  Trustee ), Security Registrar, Principal Paying Agent and Transfer Agent, and The Bank of New York Mellon (Luxembourg) S.A., as Luxembourg Paying Agent (herein called the  Luxembourg Paying Agent ) and Luxembourg Transfer Agent, to the Indenture, dated as of February 5, 2010, between the Company and the Trustee (herein called the  Base Indenture ). W I T N E S S E T H: WHEREAS, Section 301 of the Base Indenture provides for the issuance from time to time thereunder, in series, of debt Securities of the Company, and Section 901 of the Base Indenture provides for the establishment of the form or terms of Securities issued thereunder through one or more supplemental indentures; WHEREAS, the Company desires by this First Supplemental Indenture to create a series of Securities to be issued under the Base Indenture, as supplemented by this First Supplemental Indenture, and to be known as the Companys 4.625% Senior Notes due 2020 (the  Notes ), which are to be initially limited in aggregate principal amount as specified in this First Supplemental Indenture and the terms and provisions of which are to be as specified in this First Supplemental Indenture; WHEREAS, the Company has duly authorized the execution and delivery of this First Supplemental Indenture to establish the Notes as a series of Securities under the Base Indenture and to provide for, among other things, the issuance and form of the Notes and the terms, provisions and conditions thereof, and additional covenants for purposes of the Notes and the Holders thereof; and WHEREAS, all things necessary to make this First Supplemental Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, for and in consideration of the premises and the purchase and acceptance of the Notes by the Holders thereof and for the purpose of setting forth, as provided in the Base Indenture, the form of the Notes and the terms, provisions and conditions thereof, the Company covenants and agrees with the Trustee and the Luxembourg Paying Agent as follows: ARTICLE ONE DEFINITIONS Section 101. Provisions of the Base Indenture. Except insofar as herein otherwise expressly provided, all the definitions, provisions, terms and conditions of the Base Indenture shall remain in full force and effect. The Base Indenture, as supplemented by this First Supplemental Indenture, is in all respects ratified and confirmed, and the Base Indenture and this First Supplemental Indenture shall be read, taken and considered as one and the same instrument for all purposes and every Holder of Notes authenticated and delivered under this First Supplemental Indenture shall be bound hereby. Notwithstanding any other provision of this Section 101 or the Base Indenture or this First Supplemental Indenture to the contrary, to the extent any provisions of 1 this First Supplemental Indenture or any Note issued hereunder shall conflict with any provision of the Base Indenture, the provisions of this First Supplemental Indenture or the Note, as applicable, shall govern, including without limitation the provisions of Section 301 of this First Supplemental Indenture. Section 102. Definitions. For all purposes of this First Supplemental Indenture and the Notes, except as otherwise expressly provided or unless the subject matter or context otherwise requires: (a) any reference to an Article or a Section refers to an Article or Section, as the case may be, of this First Supplemental Indenture; (b) the words herein, hereof and hereunder and other words of similar import refer to this First Supplemental Indenture as a whole and not to any particular Article, Section or other subdivision; (c) all terms used in this First Supplemental Indenture that are defined in the Base Indenture have the meanings assigned to them in the Base Indenture; (d) the term Securities as defined in the Base Indenture and as used in any definition therein shall be deemed to include or refer to, as applicable, the Notes; and (e) the following terms have the meanings given to them in this Section 102(e):  Agent Member Transferee  has the meaning specified in Section 205(b)(i) hereof.  Agent Member Transferor  has the meaning specified in Section 205(b)(i) hereof.  Applicable Procedures  means, with respect to any transfer or transaction involving a Global Note or beneficial interest therein, the rules and procedures of the Depositary, Euroclear and Clearstream, Luxembourg for such Global Note, in each case to the extent applicable to such transaction and as in effect from time to time.  Exchange Notes  means the securities with terms substantially identical to the Original Notes (except for the differences provided for in the Registration Rights Agreement) issued pursuant to the Exchange Offer.  Exchange Offer  means an offer made pursuant to an effective registration statement under the Securities Act by the Company to exchange the Exchange Notes for the Registrable Notes as required by the Registration Rights Agreement.  Global Note  means a Note that evidences all or part of the Notes and is authenticated and delivered to, and registered in the name of, the Depositary for such Notes or a nominee thereof. Global Notes shall include Restricted Global Notes, Regulation S Global Notes and Unrestricted Global Notes.  Initial Purchasers  means the initial purchasers of the Notes listed on Schedule 1 to the Purchase Agreement. 2  Interest Payment Date  means each February 15 and August 15, commencing on August 15, 2010.  Interest Period  means the period from and including the most recent Interest Payment Date to which interest has been paid or duly made available for payment (or February 5, 2010 if no interest has been paid or been duly made available for payment) to, but excluding, the next succeeding Interest Payment Date or until the Stated Maturity of the Notes, as the case may be.  Original Notes  means all Notes (including any additional notes issued pursuant to Section 201(b) hereof) other than Exchange Notes.  Owner Transferee  has the meaning specified in Section 205(b)(i) hereof.  Owner Transferor  has the meaning specified in Section 205(b)(i) hereof.  Permitted Holder  means, at any time, any Person who, at such time, is the Holder of at least U.S.$5,000,000 in aggregate principal amount of Notes in certificated form.  Predecessor Note  means, with respect to any particular Note, every previous Note evidencing all or a portion of the same debt as that evidenced by such particular Note; and, for the purposes of this definition, any Note authenticated and delivered under Section 305 of the Base Indenture in exchange for or in lieu of a mutilated, destroyed, lost or stolen Note shall be deemed to evidence the same debt as the mutilated, destroyed, lost or stolen Note.  Purchase Agreement  means the Purchase Agreement, dated February 2, 2010, between the Company and the Initial Purchasers.  Qualified Institutional Buyer  means a qualified institutional buyer as defined in Rule 144A.  Registered Notes  means the Exchange Notes and all other Notes sold or otherwise disposed of pursuant to an effective registration statement under the Securities Act.  Registrable Notes  has the meaning assigned to it in the Registration Rights Agreement.  Registration Default  means the occurrence of any of the events set forth in Section 2(e) of the Registration Rights Agreement which gives rise to an obligation on the part of the Company to pay additional interest on the Notes in accordance therewith.  Registration Rights Agreement  means the Registration Rights Agreement, dated as of the date hereof, between the Company and the Initial Purchasers, as such agreement may be amended from time to time.  Regulation S  means Regulation S under the Securities Act.  Regulation S Global Note  has the meaning specified in Section 203 hereof.  Restricted Global Note  has the meaning specified in Section 203 hereof.  Restricted Global Transferred Amount  has the meaning specified in Section 205(b)(i) hereof. 3  Restricted Note  means a Note initially offered and sold in a transaction exempt from or not subject to the registration requirements of the Securities Act (including, without limitation, under Rule 144A or Regulation S).  Restrictive Legend  has the meaning specified in Section 205(a) hereof.  Rule 144A  means Rule 144A under the Securities Act. 
